Citation Nr: 1132604	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-26 016	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967, including a tour in Korea from July 1966 to April 1967.  He died in March 2005.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied her claim for service connection for the cause of his death.

In October 2010, in support of her claim, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.

After a preliminary review of the file, the Board sent the appellant a letter in April 2011 giving her an opportunity to submit additional evidence and/or argument concerning her claim - including showing she is the Veteran's lawful surviving spouse for VA benefit purposes and therefore entitled to this recognition.  She responded by submitting this requested confirmatory evidence in May 2011, including a copy of a June 2007 administrative decision regarding this matter resulting in a ruling in her favor.  So the Board may now proceed to addressing the underlying merits of her claim.



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era; he also did not serve in the demilitarized zone (DMZ) of Korea during the period from April 1968 to July 1969; and he was not exposed to herbicides at any other time while on active duty.

2.  His certificate of death shows he died in March 2005 as a result of lung cancer.

3.  He did not have any service-connected disabilities at the time of his death.

4.  Although lung cancer is included on the list of diseases presumptively associated with exposure to Agent Orange, he did not serve in Korea from April 1968 through July 1969, so not during a time when it is presumed he was exposed to Agent Orange.

5.  His lung cancer also has not been directly related or linked to his military service.


CONCLUSION OF LAW

The Veteran's death was not due to disease or injury incurred in or aggravated by his military service or from disease or injury that may be presumed to have been incurred in service, including from exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the merits of the appellant's claim, the Board is required to ensure that VA's duties to notify and assist her with her claim have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform her of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate her claim; (2) that VA will obtain and assist her in obtaining; and (3) that she is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a case, as here, involving a claim for service connection for cause of death, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

This duty to notify has been satisfied in this particular case by means of letters from the RO to the appellant in December 2005, May 2007, July 2008, and November 2008.  As required, these letters informed her of the evidence required to substantiate her claim and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  The December 2005 letter notified her of the Hupp requirement concerning an explanation of the evidence and information required to substantiate her claim based on a condition not yet service connected, since service connection had not been established for any disability at the time of the Veteran's death.  As well, the RO has readjudicated her claim in a November 2008 supplemental statement of the case (SSOC) since providing all required notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication, such as in a statement of the case (SOC) or supplemental SOC (SSOC), rectifies ("cures") any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all medical and other records that she and her representative have identified as potentially pertinent.  As will be discussed below, there is no confirmation the Veteran had service in the Republic of Vietnam during the Vietnam era or along the DMZ in Korea between April 1968 and July 1969, so there is no presumption that he was exposed to Agent Orange during his service.  There equally is no competent and credible evidence of record suggesting an association or correlation between his ultimately fatal lung cancer and his military service, especially since the claimed precipitating event, namely, his alleged exposure to Agent Orange, itself has not been established as having actually occurred.  Therefore, a VA medical nexus opinion is not required to fairly decide this appellant's claim inasmuch as the question of whether the Veteran was exposed to Agent Orange is a factual, not medical, determination.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim).  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

The appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the notice or assistance she received with her claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the appellant with her claim.  Therefore, the Board may proceed with the adjudication of the underlying merits of her claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


II.  Legal Criteria

The law provides DIC for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

There are also several methods of proving service connection on a presumptive basis, meaning without requiring the third element in Shedden of nexus or link between the claimed in-service disease or injury and the current disability.  The first of these presumptions states that malignant or cancerous tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The second presumption involves Veterans who were exposed to herbicides, such as Agent Orange, during service.  If a Veteran was exposed to an herbicide agent during service, certain diseases, such as respiratory cancers (including cancer of the lung, bronchus, larynx, or trachea), are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the 

Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i)).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The Department of Defense (DOD) also has determined that herbicide agents were used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  A final rule, with an effective date of February 24, 2011, amends the regulations to allow for a presumption that Veterans who served in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during service.  See 76 Fed. Reg. 4245-50 (Jan. 25, 2011).

Units in the area during the period of use of herbicides included the following units of the 7th Infantry Division:  1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

If it is determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  If a Veteran instead either belonged to a different unit located in Korea during this time period, or served in one of the units identified by DOD between September 1, 1967 and August 31, 1971, but not during 1968 or 1969, then herbicide exposure will represent a factual determination to be established on a case-by-case basis.  See VA Adjudication Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, Topic 6, Block d.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.


It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

III.  Analysis

The Veteran died in Mach 2005.  His certificate of death lists the immediate cause of his death as lung cancer.  At the time of his death, service connection had not been established for any disability.  The appellant is contending, however, that his terminal cancer was the result of his exposure to Agent Orange while serving in Korea.

In written statements as well as in oral testimony during her hearing before the Board, the appellant explained that the Veteran's duties in Korea involved driving his colonel along the DMZ in Korea.  According to the appellant, the Veteran had told her that he had observed workers there clearing the area on both sides of the fence along the DMZ.  So she believes it was Agent Orange used in that clearing process and the source of the Veteran's exposure to it.

Unfortunately, the Board finds that Agent Orange exposure cannot be presumed in this instance because the Veteran served in Korea from July 20, 1966, to April 30, 1967, and the DoD has only confirmed that Agent Orange was used from April 1968 through July 1969 along the Korean DMZ, which was after he had left Korea.  Therefore, his fatal lung cancer cannot be presumptively service connected based upon Agent Orange exposure during his service in Korea.  See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (e).

Service connection for the Veteran's lung cancer, therefore, only may be established with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (wherein the Court held that the provisions set forth in Combee, which actually instead concerned radiation exposure, are nonetheless equally applicable in cases, as here, involving claimed exposure to Agent Orange).

In support of her claim, the appellant submitted statements from other former service members who had served in Korea from 1966 to 1967, several of whom expressed their belief that Agent Orange had been used while the Veteran was stationed there, prior to the presumptive period.  For example, in several e-mails D.E. indicated that, in 1967 and 1968, he had seen large areas along the DMZ where the vegetation was gone.  He therefore believed that Agent Orange had been used to clear these areas, but that the government was involved in a "cover up."  Statements from other former service members - G.F. and B.N. - note that they, too, had seen unmarked 55-gallon drums filled with what they believe to have been Agent Orange.  In an April 2002 statement, T.R. indicated that in late 1967 and early 1968 he had been ordered to spray some type of herbicide around the perimeter of his unit's headquarters.

The Board finds that these statements are insufficient to establish the Veteran's exposure to Agent Orange outside the presumptive period.  In reaching this conclusion, the Board is not so much questioning the credibility of the appellant or these former service members who no doubt sincerely believe that Agent Orange was used in Korea prior to April 1968.  See Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence); see also Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006) (observing that "38 C.F.R. § 3.303(a) provides that each disabling condition for which a Veteran seeks service connection, 'must be considered on the basis of . . . all pertinent medical and lay evidence'"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the Board must make an express credibility finding regarding lay evidence).  Regardless of their sincerity, however, the mere fact that they saw cleared areas along the DMZ and 55-gallon drums containing some type of liquid does not establish as fact that an herbicide such as the dioxin in Agent Orange was actually used in Korea during this preceding time frame.  Indeed, this contradicts the DoD's finding that herbicides were not used in Korea before April 1968.  Their personal beliefs of what these barrels contained or what had been used to defoliate the area do not establish this as fact inasmuch as even they concede they do not know what actually was in the barrels and did not ever personally witness the spraying or use of Agent Orange in Korea.  So their testimony ultimately amounts to no more than hearsay.

But even aside from this, there is no medical evidence in the file suggesting the Veteran's lung cancer was in any way related to his military service - and specifically to exposure to Agent Orange in Korea.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered, so direct and presumptive).  The record shows his cancer was first diagnosed in December 2004 after being hospitalized for a six-month history of a dry, hacking cough, as well as a two-month history of dyspnea and weight loss.  Two weeks prior to his admission, he had had an episode of hemoptysis of multiple blood clots, right leg cramps, and hoarseness.  X-rays revealed a left pulmonary nodule.  Further testing resulted in a diagnosis of metastatic squamous cell carcinoma, presumed lung primary.  None of the medical records, however, suggest an association between his ultimately terminal lung cancer and his military service.  These records, however, do show a history of heavy marijuana use over the past ten years; he also reportedly smoked about four cigarettes a day.


Precedent opinions of VA's General Counsel have discussed the cause-and-effect relationship between chronic smoking and the eventual development of respiratory disorders and cancers affecting the lungs.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  Indeed, for a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability or death resulting from chronic smoking.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).

But aside from this, these records show the Veteran's lung cancer was first diagnosed approximately 37 years after his separation from active duty.  See Struck v. Brown, 9 Vet. App. 145 (1996) (indicating contemporaneous medical findings may be given more probative weight than evidence to the contrary offered many years later, long after the fact).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

These medical records also do not suggest that his lung cancer had its onset in service, that it became manifest during the one-year presumptive period after his discharge from service, or that it is in any way related to or associated with his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In sum, the medical evidence does not support the appellant's claim under the theory that it is directly related to service or the theory that it became manifest to a compensable degree during the one-year presumptive period after service.

The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his military service.  Nevertheless, she has not been shown to have the professional expertise necessary to provide meaningful evidence regarding a causal relationship between the Veteran's death and his active military service, including any claimed exposure to Agent Orange.  This is because cancer cannot be diagnosed or identified by a lay person, but instead requires a trained medical professional.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease and recognizing that certain types of conditions claimed are not readily amenable to mere lay diagnosis, much less to probative comment on their etiology).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board is sympathetic to the loss of her husband but may not go beyond the factual evidence presented in this case to provide a favorable determination.  And as the preponderance of the evidence is against her claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, her appeal must be denied.



ORDER

The claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


